This is a misdemeanor case. The appellant was prosecuted on seven different counts and convicted on three, numbered 2, 4 and 6. By No. 2 he was charged with keeping and *Page 630 
being concerned in keeping and aiding, abetting, etc., in keeping, and knowingly permitting to be kept as owner, tenant and lessee, a house, etc., in Potter County, for the purpose of prostitution, and where prostitutes were permitted to resort and reside for the purpose of plying their vocations, on April 5, 1910. And No. 4 charges substantially the same thing on April 6, 1910. No. 6 charges substantially the same thing on April 7, 1910. His punishment was assessed on each of the several counts, Nos. 2, 4 and 6, at a fine of $200 and twenty days in jail.
The Assistant Attorney-General makes a motion to dismiss this appeal, among others, on the ground that the recognizance does not state the amount of punishment inflicted. This ground of the motion is well taken. See authorities cited in Kid Moffett v. State, this day decided.
The motion is granted and the appeal dismissed.
Dismissed.
                          ON REHEARING.                         April 12, 1911.